                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

ANGELA PIERCE,                            )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )         Case No. CIV-18-1203-G
                                          )
ANDREW SAUL,                              )
Commissioner of Social Security,          )
                                          )
      Defendant.                          )

                                      ORDER

      Before the Court is the Report and Recommendation of United States Magistrate

Judge Bernard M. Jones, entered August 19, 2019. No objection to the Report and

Recommendation has been filed, and no extension of time in which to object been sought

or granted.   Therefore, the Report and Recommendation of the Magistrate Judge is

ADOPTED in its entirety. The decision of the Commissioner of Social Security is

AFFIRMED.

      IT IS SO ORDERED this 19th day of September, 2019.
